Citation Nr: 0409907	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1. Entitlement to an initial disability rating in excess of 40 
percent for a low back disorder, prior to September 26, 2003.

2.  Entitlement to an initial disability rating in excess of 40 
percent for a low back disorder on and after September 26, 2003.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1963 to January 
1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) that assigned an original disability rating 
of 40 percent for low back disorder.

Appellant testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2003.  A transcript of 
that hearing is associated with the file.

An associated claim for Total Disability due to Individual 
Employability (TDIU) was denied by separate rating decisions in 
September 2002 and June 2003, which have not been appealed.  The 
issue of TDIU is accordingly not before the Board.

As will be described in detail below, a rating in excess of 40 
percent for the back disorder on and after September 26, 2003 will 
be the subject of the remand at the end of this document.  That 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Appellant 's low back disorder has been diagnosed as 
osteoarthritis of the lumbar spine.  The old rating criteria are 
more favorable to the veteran.

2.  Appellant's low back disorder is manifested by severe 
limitation of motion and pain, weakness, and fatigability.  
Symptoms are more compatible with pronounced intervertebral disc 
syndrome with sciatic neuropathy.

3.  No significant periods of incapacitation have been established 
during the time period in question.  Separate neurological ratings 
are not warranted.


CONCLUSIONS OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for an initial schedular rating of 60 percent, but no 
more, for low back disorder have been met under the pre-September 
2002 criteria.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2002-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2000)) became law.  VA 
has also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
The initial rating decision now under appeal was made after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions of the 
VCAA and also to notify the claimant of the evidence necessary to 
develop his claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and which 
portion, if any, the claimant must obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Also, the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request or 
tell that claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim."  This new fourth element of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case for increased rating, appellant's notice of 
disagreement to the initial disability rating was received in 
January 2002.  The initial 40 percent rating was assigned 
effective March 18, 1997.  A Statement of the Case (SOC) in March 
2003 continued the original rating.  Prior to the denial for 
increased rating, the AOJ sent appellant a duty-to-assist letter 
in February 2002.  That letter did not satisfy the fourth element 
("give us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice that 
should be provided, and there has been a complete review of all 
the evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  Further, the General Counsel of the VA has held that 
there is a different, reduced duty for notice concerning 
"downstream" issues.  See VAOPGCPREC 8-2003.

Although the duty-to-assist letter that were sent to appellant did 
not contain the fourth element, the Board finds that appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.   The original rating decision of January 
1970, the SOC in March 1996, and Supplementary Statements of the 
Case (SSOC) in October 1998, October 1999, and February 2000, all 
listed the evidence on file that had been considered in 
formulation of the decision to grant service connection.  The 
Board remanded the case back to RO in February 1998 for further 
development, which was accomplished.  The Board issued a decision 
granting service connection in September 2000; in October 2001 RO 
issued the initial rating decision, which notified appellant of 
the reasons why RO assigned an initial rating of 40 percent 
disabling.  RO sent appellant duty-to-assist letters in February 
2002 in regard to appellant's claim for an increased initial 
rating, and RO also provided appellant a new SOC in March 2003 
that discussed the evidence supporting RO's continuation of the 
initial 40 percent rating.    

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his claim.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim, unless no reasonable 
possibility exists that further evidence would aid in 
substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).   The VCAA specifically provides that the 
assistance provided by VA shall include obtaining records of 
relevant medical treatment at VA health-care facilities if the 
claimant furnishes information sufficient to locate those records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) 
(2003).  VA must also provide a medical examination, or obtain 
medical opinion, when necessary to adjudicate the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records, 
treatment records from multiple VA Medical Centers (VAMCs), and 
the treatment records from his original automobile accident in 
1963.  Appellant was afforded VA medical examinations in April 
2001, March 2002 and March 2003 specifically to evaluate the 
severity of appellant's disability for rating purposes.  Appellant 
was afforded a hearing before the Travel Board in August 1987 in 
regard to his claim for service connection, and again in January 
2003 in regard to his claim for an increased initial rating.  The 
Board also notes that appellant has requested that adjudication 
proceed without further delay.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has been 
obtained and properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the issue to 
the extent indicated, since doing so poses no risk of prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Service medical records, and medical records from the treating 
civilian hospital, show that appellant had an automobile accident 
in 1963 while he was in military service.  The accident resulted 
in brain concussion and back injury.  Service connection for brain 
concussion was granted in August 1995 but the claim for service 
connection for back injury was initially denied.  After a period 
of development and adjudication, the Board issued a decision 
granting service connection for low back disorder in September 
2000.  

Appellant underwent a physical examination for initial rating 
purposes at the VA Medical Center (VAMC) in April 2001.  The 
examiner noted that appellant complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  Appellant 
reported periods of flare-up every two to three days that lasted 
approximately 24 hours, and reported constant pain.  Precipitating 
factors included standing for protracted periods and walking 
farther than 100 feet.  Alleviating factors included pain 
medication, heat, a Transcutaneous Electrical Nerve Stimulation 
(TENS) unit, and elevation of feet.  Appellant used a cane and 
wore elastic stockings.  Appellant had been receiving epidural 
injections for pain but had not had back surgery.

The medical examiner found that spinal range of motion was 30 
degrees flexion and 10 degrees lateral movement bilaterally.  
Objective evidence of pain was grimacing and grunting.  Postural 
abnormalities were fixed deformity; appellant was slightly flexed 
and unable to stand.  Appellant had palpable spasms.  In terms of 
neurological abnormalities, appellant had numbness and tingling in 
feet, legs, and sacrum.  X-rays of the spine showed no fracture or 
subluxation.  X-rays of the lumbar spine showed spur formation at 
L1-2 and L2-3, and sclerosis in L5-S1.  The medical examiner's 
diagnosis was "osteoarthritis of the spine." 

Based in large part on the results of the April 2001 medical 
examination, RO issued a rating decision in October 2001 that 
assigned an original disability rating of 40 percent.  The rating 
was assigned for the limitation of motion and other findings of 
severe lumbosacral strain.  A 60 percent rating was determined not 
to be warranted as most findings under the higher rating under 
diagnostic code 5293 were not noted.

Appellant underwent another VA medical examination in March 2002.  
Appellant complained of severe low back pain radiating bilaterally 
to both feet.  Appellant described his pain as "tingling and 
burning" pain that is worse when appellant arises from a sitting 
position and begins walking; the pain is also made worse by 
standing too long.  Pain level was described as 4 or 5 out of 10, 
going up to 10 out of 10.  Appellant stated that the back pain 
worsens when he bends forward, backward, or left or right, or 
rotates his head, and that the pain makes him depressed.

On physical examination, the VA medical examiner found appellant 
to have appropriate posture.  There was mild kyphosis in the 
thoracic area of the spine.  On palpation, pain was noted at L5-S1 
in the lumbosacral area.  Appellant had "a lot" of muscle spasm 
from the neck and upper shoulder and also in the lumbosacral area.  
Appellant had increased pain on bending forward and backward, and 
on lateral rotation of the spine.  He also had pain on external 
rotation at the spine.  The examiner's assessment was of lower 
back pain from degenerative joint disease (DJD) and muscle spasm.

Appellant underwent a VA neurological examination in August 2002.  
The examiner noted that appellant ambulated with great difficulty 
and had stooped posture.  Cranial nerves were found to be intact.  
Motor examination revealed a marked antalgic gait.  Deep tendon 
reflexes were brisk throughout.  Strength was 5/5 throughout, 
except for weakness of plantar and dorsiflexion of the right foot, 
which may have been effort related.

Appellant underwent another VA medical examination in March 2003.  
The examiner noted that appellant reported back pain, and neck 
pain secondary to the back pain.  Appellant complained of pain and 
stiffness to the lower back and neck, with pain radiating to both 
legs and both upper extremities.  The pain was reported as a 
constant "stabbing and throbbing" with no specific onset.  
Appellant reported that he uses his TENS unit only as the occasion 
requires, but continues to take oral doses of pain medication and 
muscle relaxant.  Appellant wore a back brace and used a cane.  

On physical examination of the lumbar spine, the examiner found 
that flexion was 70/95, with pain at the beginning range.  
Extension was 15/35, with pain at the beginning range.  Lateral 
flexion was 30/40 to both left and right, with pain at the 
beginning range.  Rotation was 25/35 to the left and 15/35 to the 
right, with pain at the beginning range.  There was tenderness to 
palpation to the L4-5 and bilateral sacroiliac joints, and 
appellant was hypersensitive to light touch.  No spasm was noted.  
Muscle strength was 4/5 with no change of repetitive motion or 
range of motion.  Deep tendon reflexes were 2+/4 and brisk.  X-ray 
examination of the lumbar spine revealed a mild dextroscoliosis of 
the lumbar spine.  Degenerative changes were seen to involve the 
lumbar spine, manifest as spurs projecting from adjacent articular 
margins of the vertebrae and slight narrowing of the 
intervertebral disc space at L2-3.  There was no evidence of 
fracture, subluxation, or other acute pathology of the lumbar 
spine.

The VA medical examiner's pertinent diagnoses were osteoarthritis 
of the lumbar spine and chronic low back strain.

Appellant testified before the Travel Board in November 2003.  
Appellant testified that he receives all his treatment at the VAMC 
(T. 3).  Appellant's back condition has become more severe in the 
past six months, and became pronouncedly more severe two or three 
years ago (T. 3).  Appellant cannot work, walk, or sit for a long 
period (T. 3).  Appellant left his last employment because he was 
unable to lift pieces of metal weighing 25 or 30 pounds (T. 3).  
Appellant is physically unable to even be self-employed due to his 
disability (T. 4).  Appellant's attending physician informed him 
that the disability would become worse over time (T. 4).  
Appellant received morphine steroid injections, but these were 
ineffective (T. 4-5).  

Appellant testified that he has other symptoms that he considers 
to be related to his spine, including dizziness, leg pain, and leg 
numbness (T. 5).  A physician informed appellant that the leg 
problem is related to a pinched nerve in his back; the only 
treatment appellant has received for this condition is pain 
medication (T. 5).  Appellant would not be able to walk around the 
block unassisted, and carries a cane by prescription (T. 5).   
Appellant began experiencing the problems with leg numbness and 
weakness approximately five years ago (T. 6).  Appellant did not 
submit a claim for service connection of the leg problem because 
he believed that it would be encompassed by his claim for back 
disability (T. 7).   Appellant also has headaches and pain in the 
arms, which is being treated by pain medications (T. 7).  
Appellant's daily dosage of pain medication has increased within 
the last six months (T. 7).  

Appellant testified that he was recently hospitalized for eight 
days; he was discharged with a new prescription for medications, 
and with a back brace and neck brace (T. 8).  Appellant is unable 
to work professionally or help around the house (T. 8-9).  
Appellant does not have a Social Security disability pension (T. 
10).  Appellant testified that the pain in his legs affects both 
legs (T. 10).  Appellant does not recall that any doctors have 
informed him of the exact nature of his disc problems (T. 11).   
The Chairman verbally informed appellant of the provisions of the 
VCAA at the conclusion of the hearing, and invited him to address 
any other issues or questions (T. 15-16).  Appellant's service 
representative stated that appellant would submit a separate claim 
for disabilities that may be secondary to the low back disorder, 
and wants the Board's review of the low back disability to proceed 
(T. 16). 
 
III.  Analysis

Disability ratings are determined by the Diagnostic Codes in the 
Rating Schedule located in 38 C.F.R. Part 4 (2003).  Schedular 
rating itself is recognition that the claimant's industrial 
capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The VA schedule of ratings applies unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

There is a legal distinction between a claim for an "original" 
rating and an "increased rating" claim.  An appeal from the 
original assignment of a disability rating requires review of the 
entire time period involved, and contemplates "staged ratings" 
where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).   
The instant case is such a situation.  The Board must accordingly 
review the correctness of the original disability rating, as well 
as review the subsequent file to determine whether appellant's 
disability has become more severe since then.

When a reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102, 4.3 (2003).  However, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  In reviewing the claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate for 
application in the veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Where a particular disability for which the veteran has 
been service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness or pain on 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2003).

If a veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Estaban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the evaluation 
of the same manifestation under different diagnostic codes is to 
be avoided.  38 C.F.R. § 4.14 (2003).  The rating schedule may not 
be employed as a vehicle for compensating a claimant twice or more 
for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Estaban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Where a law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant applies, 
unless Congress provided otherwise or permitted VA to do 
otherwise, and VA does so.  Marxcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGPREC 11-97 (Mar. 25, 1997).  In this case, the rating 
schedule for diseases and injuries of the spine has changed once 
since the original rating decision, and the rating schedule for 
intervertebral disc syndrome has changed twice.  Old regulations 
may be applied to the entire appeal period if most favorable to 
the claimant, but newer regulations may not be applied before 
their effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Entitlement to a rating in excess of 40 percent prior to September 
23, 2002

The original rating decision of October 2001 listed appellant's 
disability as "osteoarthritis of the lumbar spine" and rated the 
disability under Diagnostic Codes 5293 (intervertebral disc 
syndrome, or IVDS) through 5295 (lumbosacral strain).  Diagnosis 
Code 5292 (limitation of motion, lumbar spine) could have been an 
alternative, but the maximum disability under that code is 40 
percent and would present no advantage to appellant. 

Reviewing the original rating decision, appellant has the maximum 
disability possible under Diagnosis Code 5295 (lumbosacral 
strain), but not under Diagnosis Code 5293 (IVDS).  Under 
Diagnosis Code 5293, a rating of 60 percent is appropriate when 
the following criteria have been met: pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  38 C.F.R. § 
4.71a, Diagnosis Code 5293 (2000).

The Board finds that appellant's condition, as recorded by the VA 
medical examiner in April 2001 or thereafter, more nearly 
approximates the findings for the 60 percent rating than the 40 
percent rating.  See 38 C.F.R. § 4.7.  When examined in April 
2001, he was found to have muscle spasms and complained of 
numbness and tingling in the lower extremities.  Similarly in 
2002, he had similar complaints of numbness and tingling, and 
again muscle spasms were noted.  The spasms were not noted in 
2003, but there was a decrease noted in the deep tendon reflexes.  
There have been consistent complaints of pain during the time.  
Thus, it is concluded that there is some equipoise in the 
evidence.  When reasonable doubt is resolved in the appellant's 
favor, a 60 percent rating under the criteria in effect prior to 
September 23, 2002, is more nearly approximated.  Thus the 60 
percent rating is for assignment.  

There is, however, no basis for a higher schedular rating or 
extraschedular rating.  This rating contemplates the pain 
described and the other pertinent findings.  Footdrop is not shown 
so separate neurological rating is not in order as the those 
criteria are for application in awarding the 60 percent rating.  
There are no contentions or showing of such factors as to render 
the regular schedular provisions inapplicable.

Entitlement to increased rating after September 23, 2002

The rating schedule for IVDS changed under 38 C.F.R. § 4.71a, 
Diagnosis Code 5293 (2003).  These changes were effective as of 
September 23, 2002.  The rating schedule for spinal disabilities 
other than IVDS did not change.

The amended rating schedule for IVDS provides two alternative 
means to rate a claim: the "incapacitating episode" method and the 
"combined ratings" method.  
The claimant receives the higher of the two methods.  38 C.F.R. § 
4.71a, Diagnosis Code 5293 (2003).   

Under the "incapacitating episode" method, a rating of 60 percent 
is appropriate when a claimant has had a total of at least six 
weeks of incapacitation (defined as bed rest prescribed by a 
physician, and requiring treatment by a physician) within the 
previous twelve months.  The "incapacitating episodes" option is 
not for application in this case because the most recent evidence 
of record, including appellant's Travel Board testimony, does not 
show that appellant suffered incapacitating episodes totaling at 
least six weeks during the previous twelve months, which is the 
criterion for higher rating.  

Under the "combined ratings" method separate evaluations for 
chronic orthopedic and neurological manifestations, along with all 
other disabilities, are combined under 38 C.F.R. § 4.25 for a 
combined total.  The "combined rating method" does not benefit 
appellant as it would not result in a higher combined rating.  
Under the action taken above, a 60 percent rating has been 
assigned.  To figure a combined rating, the maximum orthopedic 
rating would be 40 with separate consideration for neurological 
impairment.  In this case, while there was some diminishment of 
deep tendon reflexes, and some numbness and tingling, there is no 
neurological impairment that is shown that, when rated, would 
warrant a combined rating in excess of 60 percent.  Thus, a higher 
rating is not warranted.


ORDER

Entitlement to a 60 percent rating, but no more, is warranted for 
arthritis of the lumbar spine prior to September 26, 2003.  The 
appeal is allowed to this extent, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

Entitlement to increased rating after September 26, 2003

Changes to the rating schedule effective September 26, 2003, 
provide a single set of criteria for conditions of the spine 
formerly rated under Diagnostic Codes 5235 to 5243, unless 5243 
(the new diagnosis code for IVDS, replacing the former 5293) is 
evaluated under the formula for rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).   

In this case, the new criteria have not been provided to the 
appellant, nor has the RO had the opportunity to evaluate the back 
pathology under the new criteria.  Initial review should be 
undertaken by the RO.

Additionally, at the hearing before the undersigned, the veteran 
reported a recent hospitalization for treatment of the back 
disorder, those record should be obtained.

In view of the forgoing, this case is REMANDED for the following 
actions:

1.  The RO should, with the appellant's assistance as needed, 
obtain treatment records for any recent treatment of the low back.  
This should include obtaining hospitalization records from late 
2003 for the treatment of the back disorder.  To the extent there 
is an attempt to obtain records that is unsuccessful, that should 
be documented in the claims folder.

2.  Thereafter, the appellant should be scheduled for appropriate 
VA examination(s) to ascertain orthopedic and neurological 
findings.  All indicated tests should be accomplished and all 
clinical findings should be reported in detail.  The claims folder 
should be provided to the examiner(s) for review prior to the 
examination(s).  If there is neurological abnormality detected, 
the nerve group affected should be set forth.  All ranges of 
motion and complaints of pain should be set forth.

3.  Thereafter, the claim should be readjudicated for the period 
of time after the effect of the new criteria.  If the benefits 
sought are not granted, the appellant and his representative 
should be provided with a supplemental statement of the case and 
afforded an opportunity to respond thereto.  The document should 
include the new rating criteria, and a discussion of their 
application to this claim.  

Thereafter, the case should be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



